 


109 HR 4459 IH: Service for School Act of 2005
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4459 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Ford introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide tuition assistance to undergraduate students in exchange for the performance of National service. 
 
 
1.Short titleThis Act may be cited as the Service for School Act of 2005.  
2.PurposeThe purpose of this Act is to provide Federal tuition assistance to undergraduate students attending eligible institutions in exchange for a commitment to perform National service. 
3.Tuition assistance authorized 
(a)Service for School tuition assistance authorizedThe Secretary is authorized to pay, in accordance with subsection (b), to each Service for School participant for each academic year during which such participant is in attendance at an eligible institution as an undergraduate, tuition assistance in an amount not more than the amount such participant elects to receive in the Service for School agreement. The authority to pay tuition assistance under this Act shall be effective for any fiscal year only to such extent or in such amounts as are provided in appropriations Acts.  
(b)Distribution of tuition assistance to studentsTuition assistance payments under this Act shall be made in accordance with regulations promulgated by the Secretary for such purpose and in such manner as will best accomplish the purpose of this Act.  
4.Application; Eligibility 
(a)ApplicationThe Secretary shall from time to time set dates by which eligible individuals shall file applications for tuition assistance under this Act. Each eligible individual desiring to be a Service for School participant for any year shall file an application with the Secretary containing such information and assurances as the Secretary may deem necessary to carry out the purpose of this Act. 
(b)EligibilityAn individual shall be eligible to apply for tuition assistance under this Act if the individual— 
(1)is enrolled or accepted for enrollment in an educational program at an eligible institution, as defined in section 10, for which such institution awards an associate’s or a bachelors’ degree; and 
(2)enters into a Service for School agreement with the Secretary under section 6.  
5.Participant selection 
(a)SelectionEach academic year, the Secretary shall select Service for School participants from the applications received from eligible individuals under section 4. 
(b)PriorityThe Secretary shall give priority to those eligible individuals who demonstrate the greatest financial need.  
6.Service for School agreement 
(a)Agreement termsThe Service for School agreement shall—  
(1)require that any participant that receives tuition assistance under this Act shall complete— 
(A)one calendar year of full-time National service for each academic year during which the participant received the maximum amount of tuition assistance under section 7;  
(B)two calendar years of part-time National service for each academic year during which the participant received the maximum amount of tuition assistance under section 7; or 
(C)in the case of an academic year during which the participant received less than the maximum amount of tuition assistance under section 7, National service for a period equivalent to the amount of tuition assistance received for such academic year, as determined by the Secretary; 
(2)include the amount of tuition assistance requested by the eligible individual for that academic year, not to exceed the maximum amount of tuition assistance under section 7; 
(3)require that a participant begin to perform such National service no later than 12 months after the date of graduation (or permanent departure) from an eligible institution; 
(4)require that a participant complete such National service not later than 10 years after the date of graduation (or permanent departure) from an eligible institution; 
(5)provide that a participant shall not be considered to have permanently departed from an institution if the participant, in a manner and under the terms established by and with the approval of the Secretary, transfers to another eligible institution, or postpones or interrupts enrollment at an eligible institution for not more than 12 months;  
(6)provide that a participant may appeal to the Secretary for an extension of the time requirements under paragraphs (3) and (4), and that the Secretary may waive such requirements for exceptional circumstances or hardship; 
(7)provide that, in the event that a participant fails to abide by the terms of the agreement, the participant shall repay any Federal tuition assistance received by the participant for which the participant did not perform the required National service, as determined by the Secretary; and 
(8)provide that such Service for School agreement shall be null and void if the eligible individual is not selected by the Secretary to be a Service for School participant for academic year for which the application is submitted. 
(b)Duration of agreement; RenewalA Service for School agreement shall be made for only one academic year of tuition assistance at a time. Such agreement shall be renewable on an annual basis if the participant remains eligible. A participant may revise annually the amount of tuition assistance requested (in accordance with subsection (a)(2)).  
7.Tuition assistance 
(a)Maximum amount of tuition assistanceFor each academic year, a Service for School participant shall be eligible to receive tuition assistance in an amount not to exceed the lesser of— 
(1)the average total tuition and fees for full-time students for a complete academic year at four-year public colleges and universities, as determined annually by the College Board, for the most recent academic year for which data is available; or 
(2)such participant’s cost of attendance, as defined under section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll). 
(b)Election of reduced tuition assistanceA Service for School participant may elect to receive less than the maximum amount of tuition assistance in exchange for a reduced requirement to perform National service (in accordance with section 6(a)(1)(C)).  
(c)Form of tuition assistanceThe tuition assistance provided to a Service for School participant under this Act shall be in the form of grants, remissions of expenses, or such other form as the Secretary considers appropriate.  
8.Collection and Waiver Authority 
(a)Collection by the SecretaryThe Secretary shall have the authority to collect amounts owed by a Service for School participant under section 6(a)(7). The Secretary may, for the purpose of collection of such amounts, exercise the authorities conferred on the Secretary by sections 467 and 468 of the Higher Education Act of 1965 (20 U.S.C. 1087gg and 1087hh) with respect to the collection of defaulted loans under part E of title IV of such Act. Amounts collected under this subsection shall remain available to the Secretary for making tuition assistance payments under this Act during the succeeding fiscal year. 
(b)Waiver for exceptional circumstancesThe Secretary may waive the National service performance requirement under section 6(a)(1), and the repayment requirement under section 6(a)(7), if exceptional circumstances such as illness or death prevent a Service for School participant from meeting such requirements. 
9.RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this Act, including any regulations necessary to verify completion by the participants of the terms of the Service for School agreement under section 6. 
10.DefinitionsIn this Act: 
(1)National serviceThe term National service means service in— 
(A)the Armed Forces (as defined under 10 U.S.C. 101), including service on active duty and service in the National Guard or a reserve component of the Armed Forces; 
(B)the Peace Corps; 
(C)any AmeriCorps-sponsored program, including City Year and Teach for America; 
(D)any Citizen Corps program; 
(E)any USA Freedom Corps program; or 
(F)any program specifically authorized as such by the Secretary for the purpose of this Act. 
(2)Eligible institutionThe term eligible institution means an institution of higher education as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(3)Full-time National serviceThe term full-time National service means the performance of National service for not less than 40 hours per week, including active duty in the Armed Forces. 
(4)Part-time National serviceThe term part-time National service means the performance of National service for less than 40 hours per week, but not less than 40 hours per month, including service in the National Guard and in a reserve component of the Armed Forces. 
(5)SecretaryThe term Secretary means the Secretary of Education. 
(6)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, American Samoa, Guam, the United States Virgin Islands, and any other territory or possession of the United States. 
 
